LABORDE, Judge.
This case was consolidated for trial and appeal with a companion suit, Joseph C. Thompson v. Colony Insurance Co., et al, 520 So.2d 1158 (La.App. 3d Cir.1987), decided on this date.
In the present matter, all of the parties entered into a joint stipulation providing that property damages suffered by State Farm Mutual Automobile Insurance Co. totaled $4,888.50 and property damages suffered by Joseph Thompson were $100.00 (the amount of his deductible). The trial court found defendant 100% negligent and awarded the plaintiffs the full stipulated damages of $4,988.50. We affirm. Costs of this appeal are taxed to the defendant (Colony Insurance).
AFFIRMED.